DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has PRO 62/863,383 filed on 06/19/2019, has PRO 62/816,633 filed on 03/11/2019, and has PRO 62/814,700 filed on 03/06/2019 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Boger on 12/16/2021.
The application has been amended as follows: 
Claim 12-17 canceled.
In claim 1, line 12, replaced “plug inserter” with “the plug inserter”.
In claim 1, line 14, replaced “the carriage” with “the carriage assembly”.
In claim 2, lines 2-3, deleted “; a carriage assembly”.
In claim 7, line 1, replaced “the receptacle” with “the base receptacle”.
In claim 11, line 1, replaced “claim 1” with “claim 7”.
In claim 18, line 3, replaced “the base receptacle of the clamp assembly” with “a base receptacle of a clamp assembly”.

In claim 19, line 2, deleted “; a carriage assembly”.
Allowable Subject Matter
Claims 1-11 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 18, the prior art fails to disclose, in combination with other limitations of the claim, a suture lock system having a securement instrument comprising a mounting tip, for retaining and secure the clamp assembly base receptacle, arranged in-line along the longitudinal axis of the instrument with a plug inserter, a carriage assembly comprises a tension ring for securing the sutures that adapted to translate between proximal to distal along the instrument axis for tensioning the sutures.
The prior art US 2006/0271060 to Gordon, US 2008/0033460 to Ziniti et al., US 2009/0326562 to White et al., US 7749236 to Oberlaender et al., US 2012/0123447 to Corrao et al., and US 10390817 to Bonutti et al. all disclose devices for tensioning sutures of a suture anchor but fail disclose all claimed limitations mentioned above specially the mounting tip in-line with the plug inserter and the carriage comprises a tension ring that is translatable between proximal and distal along the instrument axis for tensioning the sutures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771